Exhibit 10.2

Execution Version

November 19, 2018

 

 

SUPPLY AGREEMENT

Table of Contents

Article 1DEFINITIONS

Article 2 SUPPLY OF PRODUCT

Article 3PRICES FOR PRODUCT

Article 4FORECASTS; ORDERS

Article 5ADDITIONAL UNDERSTANDINGS OF THE PARTIES

Article 6 IMPROVEMENTS AND CHANGES TO PRODUCT

Article 7 TERM

Article 8 TERMINATION

Article 9 DELIVERY; INVENTORY

Article 10 INSPECTION AND AUDIT

Article 11

QUALITY; DEFECTIVE PRODUCT; REGULATORY INPSECTIONS; TESTING

Article 12 FAILURE TO SUPPLY

Article 13 INSURANCE

Article 14 LABELING; ARTWORK; PROPRIETARY RIGHTS

Article 15 CONFIDENTIALITY

Article 16 PUBLIC ANNOUNCEMENTS

Article 17 REPRESENTATIONS AND WARRANTIES

Article 18 COMPLIANCE

Article 19 INDEMNIFICATION

Article 20MISCELLANEOUS

 

This Supply Agreement (the “Agreement”) effective as of January 1, 2017 (the
“Effective Date”) by and between Ortho-Clinical Diagnostics, Inc., a New York
corporation with an address at 1001 US Route 202, Raritan, New Jersey 08869
(“Ortho”), and ALBA BIOSCIENCE LIMITED a company with its principal place of
business at 5 James Hamilton Way, Biocampus, Bush Loan, Penicuik, Scotland EH26
0BF UK (“Alba”).

RECITALS

 

WHEREAS, Ortho and Alba, as successor in interest to the Scottish National Blood
Transfusion Service, entered into an Umbrella Supply Agreement dated December 1,
2004 (“Umbrella Agreement”) for the manufacture, supply and sale of certain
products contained within the Umbrella Agreement and associated Product
Attachments; and

WHEREAS, Ortho develops, manufactures, sells and distributes medical devices and
would like to purchase certain products from Alba hereunder to be used as a
medical device; and

WHEREAS, Alba has the experience, authorizations, facilities and capacity
required to manufacture and sell Product (as defined below), and Ortho would
like to purchase Product from Alba pursuant to the terms of this Agreement; and

WHEREAS, Ortho and Alba have entered into a Quality Agreement effective as of
October 11, 2016 which allocates certain responsibility for quality standards
applicable to the Products; and

WHEREAS, Alba and Ortho entered into Product Attachment No. 5 to the Umbrella
Agreement, effective June 1, 2013 for the supply of certain products and other
services by Alba to Ortho; and

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

WHEREAS, upon execution of this Agreement, Alba and Ortho intend to terminate
the Umbrella Agreement, together with all Product Attachments thereto and enter
into this Supply Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

As used throughout this Agreement, each of the following terms shall have the
respective meaning set forth below:

1.01 “Affiliate” of a party shall mean: (i) when applicable to Alba, any entity
that directly or indirectly controls, is controlled by or is under common
control with such entity (control with respect to Alba shall mean ownership or
interest, direct or indirect, in at least fifty percent (50%) of such Alba,
either through the ownership of such Alba's stock, voting power, membership
interest or otherwise, or the power to direct the management and policies of
such Alba); and (ii) when applicable to Ortho, Ortho-Clinical Diagnostics
Bermuda Co. Ltd., a Bermuda exempted limited liability company, and its
subsidiaries.

 

1.02 “CPI” shall mean the latest UK Consumer Price Index as defined by the UK
Office for National Statistics (
https://www.ons.gov.uk/economy/inflationandpriceindices ) on 1st October each
year.

 

1.02“Exclusive Product(s)” shall mean Products listed on Schedule A-1 that are
manufactured and packaged in accordance with the Exclusive Product
Specifications (hereinafter defined), along with any Improvements thereto.

 

1.03 “Exclusive Product Specifications” shall mean the specifications for the
design, composition, product safety assurance, manufacture, packaging, and/or
quality control of the Exclusive Products, as set forth on Schedule B-1 attached
hereto.

 

1.04 “Facility” shall mean the facility or facilities of Alba currently located
at (i) Ellens Glen Road, Edinburgh, Scotland,  (ii) Douglas House, Pentlands
Science Park, Bush Loan, Penicuik, Scotland, or (iii) Allan-Robb Campus, 5 James
Hamilton Way, Penicuik, Edinburgh, Scotland such locations to be amended if
changed during the Term of this Agreement.

1.05 “Improvement” shall mean any change, improvement, modification or
development to Product, the Specifications, the Raw Materials or the method or
process of manufacture or production of Product.

1.06 "Intellectual Property Rights" shall mean the intellectual property, trade
secrets, know-how, technology and information, whether or not protected by
patents, that are required in order to make Product.

1.07 “Labeling” shall mean all artwork and text associated with the Products,
Product packaging and other associated Product documentation, including
instructions for use (IFU).

1.08 “Non-Exclusive Product(s)” shall mean Products listed on Schedule A-2 that
are manufactured by Alba and packaged in accordance with the Non-Exclusive
Product Specifications (hereinafter defined), along with any Improvements
thereto.

1.09 “Non-Exclusive Product Specifications” shall mean Alba’s specifications for
the design, composition, product safety assurance, manufacture, packaging,
and/or quality control of the Non-Exclusive Products, as set forth on Schedule
B-2 attached hereto.

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

 

1.10 “OrthoSera Products” shall mean the so-named subset of Exclusive Products
listed on Schedule A-1 whose intended use is for use as blood grouping reagents
for extended phenotyping performed in Column Agglutination Technology (CAT).

1.12 “Outstanding Development Milestone” shall mean the development milestones
set in Section 1 of the Second Milestone Letter (which is set forth hereto as
Schedule K), provided that Alba has to seek FDA approval for all rare antisera
reagents set forth in Section 1 of the Milestone Letter except for anti-M.

1.13 “Product(s)” shall collectively mean the Exclusive and Non-Exclusive
Products as defined herein.

1.14 “Quality Agreement” shall mean that certain Quality Agreement effective
October 11, 2016 between Ortho and Alba, attached hereto as Schedule J, as may
be amended from time to time.  The terms of the Quality Agreement are
incorporated by reference into this Agreement and are considered terms of this
Agreement.

1.15 “Raw Materials” shall mean the materials, components, and packaging
required to manufacture and package Product in accordance with the applicable
Specifications.

1.16 “Regulatory Authority” means any governmental agency or authority
regulating the manufacture, packaging, sale, shipment or storage of Product.

1.17 “Specifications” shall collectively mean the Exclusive Product
Specifications and the Non-Exclusive Product Specifications, as defined herein.

1.18 “Term” shall consist of the Initial Term plus any extensions elected in
accordance with Section 7.02.

1.19 “TPM” means Third Party Manufacturer.

1.20 “Trade Dress” shall mean packaging, labeling, trademarks, copyrights,
slogans, artwork, text, instructions for use and all other intellectual property
that appear on or are otherwise used in connection with the sale and use of a
Product hereunder.

ARTICLE 2

SUPPLY OF PRODUCT; COMPLETION OF OUTSTANDING DEVELOPMENT MILESTONE

2.01 Supply of Product.  During the term of this Agreement, Alba shall
manufacture and supply to Ortho, and Ortho shall purchase from Alba, those
quantities of Product ordered by Ortho in accordance with Article 4.  The
Parties acknowledge that Ortho is not obligated to buy any minimum or specific
amount of Product under this Agreement except for the quantities of Product
defined in Schedule A Part I that Ortho orders through binding purchase orders.
Without limiting the effect of the foregoing, Ortho acknowledges that it will
not place a purchase order for a batch size less than the minimum batch size, if
any, set forth on Schedule A-1 and A-2.

2.02 Raw Materials.  All Raw Materials shall be procured by Alba in accordance
with applicable laws and regulations.  Alba shall be responsible for the quality
of the Raw Materials used in the manufacture of Products and for their
conformity with the Exclusive Product Specifications or the Non-Exclusive
Product Specifications, whichever are applicable.

2.03 Affiliates and TPMs.  From time to time during the Term, Ortho may direct
Affiliates and TPMs to purchase Products from Alba for the benefit of
Ortho.  Alba agrees that it will provide each designated Affiliate or TPM with
such Products on the same terms and conditions set

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

forth in this Agreement.  Alba and Ortho acknowledge that while Alba is
affording the Affiliate or TPM the benefit of terms of this Agreement, the
relationship between Alba and TPM is an independent relationship and Ortho is
not a party to such relationship or any agreement between such parties.  Alba
acknowledges and agrees that Ortho is not ensuring that any Affiliate or TPM
will, nor is any Affiliate or TPM committed or obligated to, purchase any
minimum or specific amount of Product from Alba and Ortho is not obligated to
make any payments to Alba on behalf of such Affiliate or TPM.

2.04 Manufacturing Facility.  All Product made under this Agreement shall be
manufactured, packaged and stored only at Alba’s Facility.  Alba’s Facility
shall meet or exceed all applicable requirements for development, manufacture,
sale and distribution to intended markets, including but not limited to cGMPs as
they relate to Product.  Alba also agrees to make any changes to its Facility
and/or manufacturing processes necessary to comply with its obligations under
this Agreement.  Any changes made by Alba to its Facilities, processes and
equipment shall be made only in accordance Article 6 (Improvements and Change to
Process).  

2.05 Completion of Outstanding Development Milestone. Alba and Ortho executed a
so-called milestone letter dated July 21, 2016 (the “First Milestone
Letter”).  The parties hereby agree to replace the First Milestone Letter with
the amended and restated milestone letter as attached hereto in Schedule K
(“Second Milestone Letter”).  

2.06 Termination of Product Attachment # 5. The parties entered into a product
attachment # 5 (“Product Attachment # 5”) effective June 13, 2013 for the supply
and purchase of the OrthoSera Products to Ortho. The OrthoSera Products are not
yet approved by the FDA for use with Ortho’s VISION and VISION MAX instruments.
Alba shall validate the OrthoSera Product for use on Ortho’s VISION and VISION
MAX instruments and make regulatory filings in accordance with Schedule M. With
effect as of September 1, 2018, the Parties hereby terminate Product Attachment
# 5.

ARTICLE 3

PRICES FOR PRODUCT

3.01 Prices.  The price for the Products shipped by Alba until 31st Dec 2020
shall be as set forth in Schedule A-1 and A-2.

3.02 Price Adjustments.

(a) With effect from January 2021 and every contract year thereafter, the Price
of each Product shall increase or decrease (as the case may be) by the same
percentage that the UK CPI rate increases or decreases compared to the previous
year (as at 1st October); minus three percent (3%).

3.03 Payment Terms.  Ortho shall pay all undisputed invoices issued by Alba
within 60 days after receipt of such invoice. Ortho shall remit payment by
electronic bank transfer.  All payments shall be in US dollars.

3.04 Taxes.  

(a) General: Except as set forth in this Agreement, Ortho shall make all
payments to Alba under this Agreement without deduction or withholding for any
sales, use, gross receipts, excise, value-added, business, consumption,
services, goods and services, withholding, personal property or other taxes
(each individually referred to as “Tax”), except to the extent that any such
deduction or withholding is required by Law or treaty.  Each Party shall be
responsible for taxes based on its own income, employment taxes of its own
employees and for taxes on any property it owns or leases.

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

(b) VAT, GST, Sales, Use and Similar Taxes: If any taxing authority imposes a
VAT, GST, sales, use, service, consumption, business or similar Tax upon
payments under this Agreement, then Ortho agrees to pay that amount if specified
in a valid invoice or supply exemption documentation; provided, however, that
applicable Law requires Alba to charge and collect such Tax from Ortho and no
valid exemption documentation has been supplied by Ortho to Alba.  Alba is
solely responsible for identifying, billing and collecting such required Taxes
in all relevant federal, state, county, municipal and other taxing jurisdictions
and for filing all required Tax returns in a timely manner.  To the extent that
Alba does not provide Ortho a valid invoice (i.e., an invoice compliant with
this Agreement and the rules and regulations of the jurisdictions of both Alba
and Ortho, including separate identification of the Tax where legally required),
Alba shall assume any and all responsibility for non-compliance, including
payment of the Tax and any interest and penalties.  To the extent that a Tax is
required by Law to be separately identified in Alba's billings to Ortho, Alba
shall separately identify the Tax and assume any and all responsibility for
non-compliance, including payment of the Tax and any interest and
penalties.  Each Party shall provide and make available to the other any resale
certificates, information regarding out-of-state sales, treaty certification and
any other exemption certificates or information requested by a Party.

3.05 Cost Improvement Program.  Each year during the Term, Alba’s intention is
to reduce the manufacturing cost for Product for each upcoming year by 3 % over
the preceding year through Ortho’s and Alba’s Cost Improvement Program
(“CIP”).  Alba acknowledges that it is familiar with the CIP and is committed
toward achieving the targeted reduction each year.  Such commitment may be
achieved through a number of ways, including but not limited to savings achieved
through contract pricing, distribution/storage costs, quality/inspection of
Products, waste, overage, Set-up reduction, inventory, design changes, reduction
of field service costs, manufacturing tools, manufacturing efficiencies and
leveraging from new business opportunities.

ARTICLE 4

FORECASTS; ORDERS

4.01 Forecasts. At least once a year (or other frequency agreed upon between
Alba and Ortho), Ortho shall provide Alba with a twelve (12) month, non-binding
forecast of Ortho’s expected requirements for Product for the then-current month
plus the subsequent eleven (11) months (the “Forecast”).  Each Forecast will
extend out to a twelve (12) month horizon to facilitate planning on the part of
Alba. Ortho and Alba will utilize Ortho’s monthly (or other frequency agreed
upon between Alba and Ortho), Sales and Operations Planning Process (“S&OP”) to
review the Forecasts, Ortho’s orders, Alba’s Product supply plans, Alba’s
capacity including Committed Capacity and Ortho’s market demand changes.  Alba
will advise Ortho of monthly capacity limitations and reasonably expected
capacity issues during the S&OP.  Committed Capacity shall mean 150% of
Forecast.

4.02 Orders.  

(a) Ortho shall place any binding orders for Product by written or electronic
purchase order to Alba (“Purchase Order”) for shipment in accordance with lead
time indicated for each Product on Schedule A-1 or A-2. Within five (5) days
after receipt of a Purchase Order, Alba shall send Ortho a written
acknowledgment of the Purchase Order, including specific acknowledgment of a
delivery date, quantity and shipping terms.

(b) The parties acknowledge that Ortho is not obligated to buy any specific
amount of Product, and Ortho shall not be responsible for Raw Material inventory
beyond its obligations under such binding Purchase Orders.

4.03 Adjustments. Ortho may submit Purchase Orders to Alba for quantities of
Product less than or in excess of the Forecast amounts up to the Committed
Capacity.  For

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

adjustments in excess of Committed Capacity, Alba agrees to use commercially
reasonable efforts to fill those orders.  

4.04 Delivery.  Shipment locations for the Products ordered by Ortho are set
forth in Schedules sA-1 and A-2 and Alba shall deliver Product to Ortho in
accordance with the delivery date (or maximum 5 days early) specified in the
Purchase Order.  If Alba is unable to meet such any such delivery date, Alba
shall so notify Ortho no later than 14 days prior to such delivery date.  In the
event that Alba is unable to deliver any Product by the desired delivery date
and fails to notify Ortho of such inability, Ortho shall have the right to
withhold, without penalty, 10% of the total invoice amount for such late
delivery.  In addition, if Alba is unable to deliver any Product to Ortho in
accordance with the schedule of desired delivery dates for 3 consecutive months,
then, regardless of whether Alba notified Ortho of such inability, Ortho shall
be entitled to, upon 15 days’ notice to Alba, either (i) withhold, without
penalty, 10% of the total invoice amount for the late delivery that occurred in
the last of the 3 consecutive months, and for every late delivery thereafter or
(ii) terminate this Agreement.  Ortho agrees that it will not exercise its right
under clause (ii) above if Alba demonstrates to Ortho’s satisfaction, Alba’s
willingness and ability to deliver Product in accordance with the schedule of
desired delivery dates for the rest of the term of this Agreement.

           4.05 Shortages.  Ortho shall notify Alba in writing of any shortage
in any shipment of Product within seven (7) days of Ortho receiving the
shipment.  Alba shall, at Ortho’s option, refund to Ortho the Price paid for the
quantity of the shortfall, or make up the shortfall, at no additional cost to
Ortho, as soon as possible but no later than within seven (7) days if
replacement stock is available, or, if no replacement stock is available, as
soon as reasonably practicable after receiving such notice.  Alba shall also
refund Ortho for the shipping costs incurred by Ortho.

4.06 Conflicts.  To the extent of any conflict or inconsistency between this
Agreement and any Purchase Order, purchase order release, confirmation,
acceptance or any similar document, the terms of this Agreement shall govern,
unless the terms of such other agreement signed by the parties specifically
indicate the parties’ intention that such other agreement shall govern as to the
term in conflict.

ARTICLE 5

ADDITIONAL UNDERSTANDINGS OF THE PARTIES

5.01 Most-Favored Customer. Subject to restrictions in Section 5.02, Alba
represents and warrants that the Prices for the Products set forth in Schedule
A-1 or A-2 are at least as low as the price charged by Alba to other buyers for
the same Products or similar products. If, at any time during the Term, Alba
charges any other buyer a lower price for the same Products or similar products,
upon execution of the agreement between Alba and such other buyer Alba shall
apply that price to the applicable Products or similar products under this
Agreement. If Alba fails to meet the lower price, Ortho may, at its option, in
addition to all of its other rights under this Agreement or at law, terminate
this Agreement without liability with immediate effect. The Parties shall
reflect any adjustment to pricing under this Section 5.01 in an amendment to
Schedule A-1 or A-2, as applicable; provided, however, that, notwithstanding
anything to the contrary contained in Section 5.01, the execution and delivery
of any such amendment by each of the Parties will not be a condition to the
effectiveness of such Price adjustment. During the term of this Agreement and
for three (3) years thereafter, Alba agrees to:

 

i)

keep written records related to its agreements with third parties, in sufficient
detail to allow determination of whether Alba’s has complied with Section 5.01;
and

 

ii)

permit a certified public accounting firm of nationally recognized standing
selected by Ortho and reasonably acceptable to Alba to periodically examine any
such written records contemplated in subsection (i) above, provided that (a)
Ortho

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

 

must provide Alba with at least 7 days’ advance notice of such audit, (ii) any
such audit may not occur more than once every year, and (iii) the accounting
firm shall only be entitled to disclose to Ortho whether or not Alba has
complied with Section 5.01 of this Agreement and the reasoning supporting its
conclusion.  No other information shall be provided to Ortho.  The fees charged
by such accounting firm shall be paid by Ortho; provided, however, that if such
audit uncovers a breach of Section 5.01, the fees of such accounting firm
together with any overpayment uncovered shall be paid by Alba.

5.02 Exclusive Rights.  During the Initial Term of this Agreement, or any
extension hereof, and for one (1) year thereafter, (other than its manufacture
of OrthoSera exclusively for Ortho) Alba shall not manufacture, promote, market,
distribute, sell (directly or indirectly) by itself or through any third party
or other intermediary any anti-sera product for use in column agglutination
technology unless approved in writing by Ortho.

5.03 Equipment.  In the event that Ortho has made, or will make, available
certain equipment, tools or dies for Alba to use in manufacturing or otherwise
producing Product, Alba shall use and maintain such equipment in accordance with
the terms set forth in Schedule G.

5.04 Competing/Similar Products.  Both Alba and Ortho recognize and acknowledge
that Alba and Ortho and their Affiliates have been, and will continue to be,
actively involved in the field of Transfusion Diagnostics. Each party
acknowledges that, subject to any express limitations set forth in this
Agreement, including in particular the prohibition on manufacture for third
parties of OrthoSera Product or similar products, each party and its Affiliates
may market, sell and distribute products which compete directly or indirectly
with the Products and which may contain similar ingredients or technology as a
Product, and may continue to market, sell and distribute these and other
competing or similar products throughout the term of this Agreement.  Alba
acknowledges that Ortho and its Affiliates may have such products manufactured
internally or by a third party.

5.05 Business Review Meetings.  Representatives of Ortho and Alba shall hold
regularly scheduled business review meetings (“BRM”) to (a) review new and
existing business initiatives and the quality systems used to manufacture
Product, (b) discuss productivity improvements, opportunities to improve
profitability, quality issues relating to Product, corrective action plans,
complaint and support activities and market outlook; (c) review the established
BCP; and (d) identify new business opportunities.  The BRM shall be held at
least once per calendar year; provided, that both parties agree to meet on an ad
hoc basis if business reasons warrant.  Alba understands and acknowledges that
Ortho intends to measure Alba's overall performance under this Agreement.  If
Alba’s performance rating is not satisfactory to Ortho, Alba and Ortho will
discuss any concerns that Ortho raises regarding Alba’s performance at the BRM.

5.06 Financial Collaboration Program; Audit.  In an effort to protect the
integrity of its supply chain, Ortho requires financial health monitoring of its
suppliers.  Accordingly, Alba shall comply with the following:

(i) Alba shall provide the following information as directed by Ortho to senior
Finance management of Ortho on the following schedule: (a) audited financial
statements a minimum of once per fiscal year; (b) Alba’s management-approved
financial statements quarterly, upon request of Ortho; and (c) details of debt
structure, maturity schedule and renewal options upon request.

(ii) Once every twelve (12) months, Ortho shall have the right upon reasonable
notice to, or to cause a third party to, audit the financial books and records
of Alba specifically for purposes of evaluating the financial stability of the
Alba.  Alba shall provide reasonable cooperation and assistance to Ortho, at
Ortho’s cost and expense, in connection with such audit.  

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

5.07 Business Continuity Plan/Back-up Supply.  Alba agrees to establish and
maintain a Business Continuity Plan (“BCP”) that clearly defines a process to
minimize or eliminate interruption in manufacturing operations in the event of a
business interruption at Alba's Facility and/or at the facilities of Materials
suppliers for Product.  Alba understands that the BCP Program documents a
consistent process for evaluating business continuity risk, self-assessing risk
mitigation procedures, and prioritizing risks and mitigation activities at such
facilities.  The goal of the BCP is to quickly restore supply of Product
following a disruption.  

ARTICLE 6

IMPROVEMENTS AND CHANGES TO PRODUCT

6.01 Improvements; Control Process.  (a) From time to time during the term of
this Agreement, Alba or Ortho may submit to the other written proposals for the
adoption, implementation or development of any improvement to a Product (each,
an “Improvement”).  In no event shall any such Improvement be implemented or
made without the prior written approval of the Ortho.  If the parties agree on
any such Improvement and implementation date, they shall modify the
Specifications to reflect the same and shall review the Price to be charged for
such Product.  In the event Alba is unable to supply Product that meets any
changes to the Specifications proposed by Ortho and agreed by Alba, then Ortho
shall be free to terminate this Agreement upon 180 days prior written notice,
without payment of any fees, charges or other amounts, except for those amounts
due and owing to Alba at such time for binding Purchase Orders.

   (b) In the event an Improvement is necessary due to applicable laws,
regulations or guidelines, Alba agrees that Improvements to the method or
process of manufacture or production of Product shall be made at Alba’s sole
cost and expense.  Alba further agrees that no improvements, changes or
modifications to the method or process of manufacture or production of the
Products or Raw Materials shall be made without prior written notification to
and approval of Ortho and any such improvement, change or modification shall be
made at Alba’s sole cost and expense.  

(c) In the event of any change to a Product, Alba shall establish an appropriate
qualification protocol which will be reviewed and approved by Ortho. Ortho and
Alba shall determine an appropriate inventory level for the pre-change Product
in order to cover on-going requirements during the qualification process.

(d) Alba shall notify Ortho, in writing, at least ninety (90) days in advance
and obtain approval from Ortho prior to making any changes to the
Specifications, Raw Materials, the production process, production equipment or
location(s) involved in the fulfillment of this Agreement.

6.02 Ortho Initiated.  Ortho may at any time suggest Improvements, which may be
implemented by the Alba as soon as reasonably possible; provided, that (a) none
of such Improvements give rise to any claim of infringement of any third party
patent or other proprietary right and (b) it is reasonably feasible for Alba to
make such Improvements without requiring any capital investment on the part of
Alba.  If any such Improvement, as suggested by Ortho and implemented by Alba,
causes a decrease in Alba’s cost of producing a Product, all such cost savings
shall be passed on to Ortho in the form of lower Price for such Product after
deduction of any costs incurred by Alba in implementing such Improvement. 

 

6.03 Product Life Cycle Management. In addition to the Improvements outlined in
6.01 and 6.02 above,  Alba and Ortho agree to establish a Life Cycle Management
Team to review and suggest additional Improvements to existing Products covered
by this Agreement and, where agreed by both parties, to develop new products,
which may be added to this Agreement, The parties shall manage and allocate
costs associated with projects relating to any Improvements (or prospective new
products) identified for review by the Life Cycle Management Team as outlined in
Schedule M.  

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

ARTICLE 7

TERM

7.01 Initial Term.  The initial term of this Agreement (the “Initial Term”)
shall commence on the Effective Date and remain in effect for ten (10) years
unless sooner terminated as expressly provided under the term of this Agreement.

7.02 Optional Extension.  Ortho, at its sole option, may extend this Agreement
for up to three additional one-year terms after the expiration of the Initial
Term by giving Alba at least 180 days’ prior written notice for each such
additional term.

7.03 Purchase Orders -- Survival.  The terms of this Agreement shall survive for
binding Purchase Orders, blanket purchase orders and repair purchase orders
issued prior to the expiration of this Agreement and such Purchase Orders shall
continue to be subject to this Agreement until such Purchase Orders are
completed, terminated or modified by mutual agreement of the parties in
accordance with this Agreement.

ARTICLE 8

TERMINATION

8.01 Termination by Ortho Without Cause.  Notwithstanding anything to the
contrary in this Agreement, Ortho may terminate this Agreement without cause at
any time during the Term upon twelve (12) months prior written notice.

8.02 Termination for Breach. This Agreement may be terminated, prior to the
expiration of its Term, by either party by giving written notice of its intent
to terminate and stating the grounds therefor if the other party shall
materially breach or materially fail in the observance or performance of any
representation, warranty, guarantee, covenant or obligation under this
Agreement.  The party receiving the notice shall have ninety (90) days from the
date of receipt thereof to cure the breach or failure.  In the event such breach
or failure is cured, the notice shall be of no effect.  

8.03 Insolvency. This Agreement may be terminated, prior to the expiration of
its term, upon fifteen (15) days written notice by either party: (i)  in the
event that the other party hereto shall (1) apply for, take any step towards or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, administrator, trustee or liquidator of itself or of all or a
substantial part of its property, (2) make a general assignment for the benefit
of its creditors, (3) commence a voluntary case under the United States
Bankruptcy Code, as now or hereafter in effect (the "Bankruptcy Code") or
analogous proceeding in any other jurisdiction, (4) file a petition seeking to
take advantage of any law (the "Bankruptcy Laws") relating to bankruptcy,
administration, insolvency, reorganization, winding-up, or composition or
readjustment of debts in any jurisdiction, (5) fail to controvert in a timely
and appropriate manner, or acquiesce in writing to, any petition filed against
it in any involuntary case under the Bankruptcy Code or analogous proceeding in
any other jurisdiction, or (6) take any corporate action for the purpose of
effecting any of the foregoing; or (ii) if a proceeding or case shall be
commenced against the other party hereto in any court of competent jurisdiction,
seeking (1) its liquidation, administration, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (2) the appointment
of a trustee, receiver, custodian, administrator, liquidator or the like of the
party or of all or any substantial part of its assets, or (3) similar relief
under any Bankruptcy Laws, or an order, judgment or decree approving any of the
foregoing shall be entered and continue unstayed for a period of 60 days; or an
order for relief against the other party hereto shall be entered in an
involuntary case under the Bankruptcy Code or analogous laws in any other
jurisdiction.

8.04 Effect of Termination. Notwithstanding the termination of this Agreement
for any reason, each party hereto shall be entitled to recover any and all
damages or losses that such party shall have sustained by reason of the breach
by the other party hereto of any of the terms of this

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

Agreement.  Termination of this Agreement for any reason shall not release
either party hereto from any liability which at such time has already accrued or
which thereafter accrues from a breach or default prior to such expiration or
termination, nor affect in any way the survival of any other right, duty or
obligation of either party hereto which is expressly stated elsewhere in this
Agreement to survive such termination.  In the case of a termination under
Section 8.03 above, the non-defaulting party may pursue any remedy available in
law or in equity with respect to such breach.

8.05 Transitional Support.  If this Agreement expires or terminates, Alba shall
provide Ortho with such exit assistance (e.g., knowledge transfer, bid
assistance, cooperation) as reasonably requested by Ortho in writing (the “Exit
Assistance Services”).  Ortho shall reimburse Alba for its actual and reasonable
out of pocket costs incurred in performing the Exit Assistance Services
requested by Ortho.  At least 90 days prior to the effective date of termination
(excluding in the event of immediate termination) or expiration, Alba shall
propose to Ortho a plan for the provision of the Exit Assistance Services
describing how and when it will perform the Exit Assistance Services and the
estimated charges for the performance of the Exit Assistance Services.  The
Parties will use commercially reasonable efforts to agree on a final plan for
performance of the Exit Assistance Services as soon as possible.

If this Agreement expires or terminates, Ortho may elect to have Alba continue
to supply Products under the terms of this Agreement for up to twenty-four (24)
months after the effective date of expiration or termination (“Run-Off
Period”). 

ARTICLE 9

DELIVERY; INVENTORY

9.01 Delivery. All shipments must be accompanied by (a) a packing slip which
describes the articles, states the Purchase Order number and shows the
shipment's destination and (b) all documents required by the Quality
Agreement.  Alba agrees to promptly forward the original bill of lading or other
shipping receipt for each shipment in accordance with Ortho's
instructions.  Alba further agrees to promptly render, after delivery of goods
or performance of services, correct and complete invoices to Ortho.  

9.02 Pallet Policy.  Alba agrees that it shall comply with Ortho’s Policy for
Wood Pallets, set forth in Schedule E.  Ortho has the right to reject any
Product or materials that fail to comply with this policy.

9.03 Shipment. Delivery shall be EX WORKS (Incoterms 2010).   Alba will pack all
Product ordered hereunder in accordance with the Specifications, and in a manner
suitable for shipment and sufficient to enable Product to withstand the effects
of shipping.

            9.04 Inventory/ Shelf life. Product must adhere to Schedules A-1 and
A-2 for shelf life remaining on the date it is delivered to Ortho at its
facilities or such other location as shall be designated by Ortho as a point of
delivery. Alba and Ortho agree to cooperate to improve the process for ordering
Product with the mutual objectives of expediting the supply process to a
just-in-time process and reducing inventory cost and/ or distribution cost. If
requested by Ortho, Alba shall inform Ortho as to its raw material inventory
levels.

         9.05 Safety Stock. Alba shall use reasonable commercial efforts to
maintain a three (3) month reserve of all critical raw materials (“Safety
Stock”), based on each OrthoSera Product forecast at all times throughout the
term of this Supply Agreement. Such Safety Stock shall be reviewed and modified
periodically with Ortho input.

 

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

ARTICLE 10

INSPECTION AND AUDIT

Ortho shall have the right, upon reasonable notice to Alba and during regular
business hours, to inspect and audit Alba's premises, including the Alba
Facilities or facilities being used by any supplier of Alba  for production and
storage of Product (1) to assure compliance by Alba (and its suppliers) with
applicable law and regulation, including current Good Manufacturing Practice
regulations (“cGMP”) as defined by the United States Food, Drug & Cosmetic Act,
as amended (the “Act”), the US Drug Enforcement Administration regulations, the
Occupational Safety and Health Administration regulations and the US
Environmental Protection Agency regulations and applicable United States Food
and Drug Administration (“FDA”) regulations, (2) to assure compliance with the
provisions of this Agreement and (3) to determine Alba's costs in connection
with Product to the extent these costs are passed on to Ortho.  Alba shall
(within 15 days for Critical observations and 30 days for Major and Minor
observations)   remedy or cause the remedy of any deficiencies which may be
noted in any such audit or, if any such deficiencies cannot reasonably be
remedied within such period, present to Ortho a written plan to remedy such
deficiencies as soon as possible.  The failure by Alba to remedy or cause the
remedy of any such deficiencies within such period or to present such a plan
within such period and then use its best efforts to remedy or cause the remedy
of such deficiencies in accordance with such written plan, as the case may be,
shall be deemed a material breach of this Agreement.  Ortho shall also have the
right to conduct annual audit loss prevention site visits through its insurance
company representatives with prior notice to Alba and an annual cycle count of
any inventory Ortho may have on site with Alba.  Time of such inspections shall
be mutually agreed upon by both parties.  Alba acknowledges that the provisions
of this Article 10 granting Ortho certain audit rights shall in no way relieve
Alba of any of its obligations under this Agreement, nor shall such provisions
require Ortho to conduct any such audits.

ARTICLE 11

QUALITY/DEFECTIVE PRODUCT/REGULATORY INSPECTIONS/TESTING

 

11.01 Quality.  Alba warrants that any Product sold to Ortho hereunder shall
conform to the Specifications for such Product, comply with applicable law and
regulations and the terms of this Agreement (including the Quality Agreement)
and be free from defects in design, material and workmanship (“Product
Requirements”).  Any Product failing to meet the foregoing Product Requirements
shall be considered “Defective Product”.  Delivery of any Product by Alba to
Ortho shall constitute a certification by Alba that the Product conforms to the
foregoing requirements.  Manufacturing and testing shall be performed as per
applicable cGMPs.  Mutual quality roles and responsibilities shall be defined in
the Quality Agreement and each party shall fulfill such responsibilities.  Alba
represents and warrants to Ortho that neither Alba nor any of its employees have
been “debarred” by the FDA, nor has Alba received notice that debarment
proceedings have been commenced against Alba or any of its employees.  Alba will
immediately notify Ortho in writing if any such proceedings have commenced or if
Alba or any of its employees are debarred by the FDA.  Ortho may terminate this
Agreement immediately upon receipt of any such notice from Alba.

11.02 Disposition of Defective Product.

           (a) Delivery of Products shall not be deemed in itself as
constituting acceptance of the Products by Ortho. Ortho shall notify Alba of the
existence and nature of any non-compliance or defect and Alba shall have a
reasonable opportunity to inspect such Defective Product and provide Ortho with
detailed written instructions to return or dispose of such Defective
Product.  At the request and expense of Alba, Ortho shall return the Defective
Product, or a representative sample thereof to Alba for testing.

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

              (b) Alba shall replace at its own cost and expense (including
reimbursement of freight, Raw Materials and disposition costs) all Defective
Product.  Without limiting the generality of the foregoing, in such case Ortho
reserves the right to (i) have Alba manufacture and supply Product on an
expedited basis to replace the Defective Product; (ii) have Alba credit Ortho
for the amount and value of Defective Product; or (iii) purchase Product or
similar product from another manufacturer or supplier.  If Alba fails to so
inspect such Defective Product, Ortho may dispose of the Defective Product as it
sees fit and Alba shall promptly (i) reimburse Ortho for all direct,
out-of-pocket costs incurred by Ortho in connection with the Defective Product,
including without limitation, shipping of the Product and disposition and (ii)
replace the Defective Product at its own cost and expense or, at Ortho’s option,
issue a credit as provided herein.  Ortho shall have no obligation to pay for
any Product that is subject to such a claim of non-compliance or defect and Alba
shall reimburse Ortho for all direct, out-of-pocket costs incurred by Ortho in
connection with such Product, including, without limitation, shipping of Product
and disposition costs.  Ortho will control the disposition process.  Alba shall
be liable for any direct losses arising from damage or defect to any product
into which such non-compliant or defective Product may be incorporated by Ortho,
its Affiliates or any other third party manufacturer of Ortho.  The foregoing
shall be without prejudice to Ortho’s other rights and remedies.

11.03 Independent Testing.  If, after Alba’s inspections of such Product, the
parties disagree as to whether the Product meets the Product Requirements,
either party may deliver the Product to an independent third-party laboratory,
mutually and reasonably acceptable to both parties, for analytical testing to
confirm the Product’s conformance with the Product Requirements.  All costs
associated with such third-party testing shall be at Ortho’s expense unless the
tested Product is deemed by such third-party to be Defective Product, in which
case all such costs, including reimbursement of freight and disposition costs,
shall be promptly paid by Alba.  No inspection or testing of, or payment for
Product by Ortho’s or any third-party agent of Ortho’s shall constitute
acceptance by Ortho thereof, nor shall any such inspection or testing be in lieu
or substitution of any obligation of Alba for testing, inspection and quality
control as provided in this Agreement (including in the Specifications and
Quality Agreement) or under applicable local, state, or federal laws, rules,
regulations, standards, codes or statutes.

11.04 Reports. Upon Ortho’s written request, Alba shall promptly provide Ortho’s
written reports relating to any aspects of Product that are identified in the
Specifications.  Notwithstanding the immediately preceding sentence, Alba shall
provide Ortho (without a written request) with those reports identified in the
Quality Agreement, which Alba is obligated thereunder to provide to Ortho.

11.05 Customer Complaints. In the event that Alba or Ortho receives any customer
complaint regarding the Products, or any component thereof, manufactured by Alba
and distributed by Ortho, then that party shall inform the other as described in
the Quality Agreement. The complaint or notice shall then be evaluated and
investigated by the party receiving the complaint at their own cost. Either
party may request the other party to conduct failure investigations, using the
process defined in the Quality Agreement. Alba shall assist Ortho in follow-up
correction of Product complaints within the timeframe required by Ortho's
procedures. If corrective actions are required, the cost of or part of the
corrective action shall be borne by Alba up to the extent such complaint is
attributable to a breach by Alba of any of its warranties, guarantees,
representations, obligations or covenants contained herein, and shall be borne
by Ortho up to the extent such complaint is related to some cause or event
attributable to Ortho.

 

11.06 Corrective Action.  Alba shall notify Ortho in writing as soon as
possible, but no later than within one (1) business day, of any situation of
which it becomes aware that could lead to a recall, field alert, Product
withdrawal or field correction of any Product provided under this
Agreement.  The final decision to recall or withdraw Product resides solely with
Alba, subject to written approval from Ortho, after joint discussions and
evaluation by Alba and Ortho on the classification of events prior to regulatory
notification.  In the event any governmental agency having jurisdiction shall
request or order,  any corrective action with respect to any Product  including
any

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

recall, corrective action or market action, and the cause or basis of such
recall or action is attributable to a breach by Alba of any of its warranties,
guarantees, representations, obligations or covenants contained herein, then
Alba shall be liable, and shall reimburse Ortho for the reasonable costs of such
action including the cost of any Product  which is affected thereby whether or
not such particular Product shall be established to be in breach of any warranty
by Alba hereunder. In the event that such recall or corrective action results
from any cause or event attributable to Ortho, including, without limitation,
storage of Products by Ortho, Ortho shall be responsible for all costs and
expenses of such recall or corrective action.  Should such recall or corrective
action result from the fault of both parties, the parties shall share such costs
and expenses proportionately. The parties agree to reasonably cooperate with
each other in the resolution of any such recall or correction action, regardless
of fault, in accordance with the timeframe specified under Ortho’s procedure for
handling these matters. Alba shall provide all cooperation and assistance to
Ortho in connection with any such recall or action, including but not limited
to, providing (a) requested documentation to demonstrate corrective and
preventative action(s) and documentation to update and/or close the recall
required by the Regulatory authority, (b) information related to, but not
limited to, manufacturing and quality information such as incoming inspection
data, batch record / manufacturing data, and product dispositions and release
data and (c) information related to, but not limited to, product(s) inventory
levels and lot / batch # information, locations and amounts.

11.07 Regulatory Inspections.  In the event the Facilities are the subject of an
inspection by any Regulatory Authority or any other duly authorized agency of
any national, state or local government directly relating to the manufacturing,
packaging or warehousing of Product (including any Product complaint) , Alba
shall notify Ortho as soon as possible but no later than within twenty-four (24)
hours of learning of such inspection, and shall, if reasonably possible given
the circumstances, afford Ortho the opportunity to be present at such inspection
although Ortho shall have no obligation to attend.  If any samples of Product
are taken, Alba shall collect duplicate samples from the same lot and
location.  If documents related to Product are taken, Alba shall collect
duplicate copies of such documents.  These duplicate samples and copies of
documents will be sent to Ortho as soon as possible but no later than within
forty-eight (48) hours at Ortho’s expense.  Alba shall supply Ortho with copies
of any correspondence or portions of correspondence to the extent relating to
the Products.  In the event Alba receives any regulatory letter or written
comments from any Regulatory Authority in connection with manufacturing and
packaging of Products hereunder thereof, it shall provide Ortho with a copy of
each such communication as soon as possible but no later than within forty-eight
(48) hours.  To the extent Alba is required to submit any correspondence to a
Regulatory Authority that relates to the manufacture, packaging or warehousing
of the Product, Alba shall provide Ortho with a copy of such correspondence as
far in advance of its submission to such Regulatory Authority as possible and
Ortho shall have the opportunity to review and comment upon such
correspondence.  Any written observation from a Regulatory Authority shall be
shared with Ortho within one (1) day of receipt of the observation by Alba.  

ARTICLE 12

FAILURE TO SUPPLY

12.01 Force Majeure Events.  If either party is prevented from performing any of
its obligations hereunder due to any cause which is beyond the non-performing
party's reasonable control, including fire, explosion, flood, or other acts of
God; acts, regulations, or laws of any government; war or civil commotion;
strike, lock-out or labor disturbances; or failure of public utilities or common
carriers (a "Force Majeure Event"), such non-performing party shall not be
liable for breach of this Agreement with respect to such non-performance to the
extent any such non-performance is due to a Force Majeure Event.  The
non-performing party is required to provide immediate, and in no case later than
within 24 hours, written notice to the other party of the Force Majeure
Event.  Such non-performance will be excused for three months or as long as such
event shall be continuing (whichever occurs sooner).  Such non-performing party
shall exercise all reasonable efforts to eliminate the Force Majeure Event and
to resume performance of its affected

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

obligations as soon as practicable.  Alba recognizes the impact to society of
Ortho’s inability to serve the medical industry as a result of Alba’s failure to
supply Product.  Therefore, Alba agrees to prioritize Ortho’s Product as it
allocates any inventory, recovery efforts and production capability.  If Alba
has a Force Majeure Event that remains unresolved after ninety (90) days, then
Ortho may choose, but shall not be obligated, to terminate upon 30 days prior
written notice the Agreement without payment of any penalty.

12.02 Failure to Supply.  Notwithstanding the provisions of Section 12.01, in
the event that any of the following occur:

(a) Alba notifies Ortho (pursuant to Section 12.01 or otherwise) that Alba will
not be able to fulfill Ortho’s Purchase Order;

(b) Ortho has sent Alba a notice of termination in accordance with Section 8.02
following Alba’s failure to cure the breach;

(c) Alba does not supply the OrthoSera Product within one hundred and eighty
(180) days or any Products other than the OrthoSera Products within ninety (90)
days of the scheduled delivery date as set forth in any Purchase order (whether
due to the occurrence of a Force Majeure Event, any event listed in Section 8.03
above, or following the commencement of a case by or against Alba under Section
365(n) of Title 11 of the U.S. Code ("Title 11") or otherwise)

(each of (a) through (c) are referred to as a “Failure to Supply”), then
immediately following such Failure to Supply and through and until such time as
Alba fully resumes its supply obligations pursuant to this Agreement,

 

(i)

Ortho may, in addition to any other rights and remedies hereunder, use, sell
make and have made Product and any Raw Materials pursuant to the license granted
in Section 12.03;

 

(ii)

Ortho may designate a third party manufacturer of the Products or manufacture
such Product for itself (with no obligation or liability to Alba);

 

(iii)

Alba shall provide Ortho and such other manufacturer with assistance, as
reasonably requested, in connection with such manufacturer’s or Ortho’s efforts
to supply Product to Ortho, including:

 

(I)

Alba shall use commercially reasonable efforts to allow to (a) facilitate
conversations between Ortho and the owner of the Facility (in which the Products
are made at the time of the Failure to Supply) to grant Ortho access to the
Facility and its software, plant, machinery and know how to assist with the
manufacture of the Products and grant Ortho access to the process for the
manufacture of the Products, and (b) facilitate conversations between Alba’s
employees and staff and Ortho and, to the extent permissible by applicable law,
grant Ortho the opportunity to participate in efforts to re-establish and
maintain supply of the Products and liaise with such employees and staff;

 

(II)

Alba shall use its reasonable endeavors to ensure any contract counterparty,
including suppliers of Raw Materials, to provide their services or any part of
their services directly to Ortho;

 

(III)

Alba shall make such filings with such regulators as are necessary and
appropriate;

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

 

(IV)

for sake of clarity, Ortho shall pay the Price (as adjusted) for any Product
supplied by Alba, less all reasonable costs incurred by Ortho in connection with
the activities set forth in this clauses;

 

(iv)

Alba shall make available to Ortho or its designee access to all technical and
proprietary materials, information, techniques and Intellectual Property Rights
of Alba for Ortho to procure required Raw Materials or produce or arrange an
alternative supplier of Raw Materials or Product.  Notwithstanding anything to
the contrary contained in this Agreement, in the event that Ortho shall make or
have made the Product, pursuant to this Section 12.02, Ortho shall be permitted
to disclose to any third party any Confidential Information as is reasonably
necessary in connection with such activities (subject to such third party
agreeing in writing to be bound by the terms of Article 15 hereof).  In the
event that Ortho shall purchase Product from another manufacturer or manufacture
Product for itself pursuant to this Section 12.02 (other than as a result of a
Force Majeure Event), Alba shall be liable for all reasonable costs incurred by
Ortho in connection with the activities set forth in clauses (i) through (v)
above, including without limitation, costs for technical transfer,
qualification, validation and transfer of equipment and Raw Materials and costs
of cover until the time when Alba can resume supply  The foregoing shall be
without prejudice to the Ortho’s other rights and remedies, including, without
limitation, the right to claim all direct damages and losses incurred (except
for consequential damages).  Notwithstanding the foregoing, if such inability,
unwillingness or failure to supply Products which conform with the applicable
Specifications within the delivery periods set forth herein occurs more than two
(2) times in any calendar quarter (unless due to a Force Majeure Event), such
inability, unwillingness or failure shall be deemed a material breach of this
Agreement.

12.03 License.  Alba hereby grants to Ortho a fully paid up exclusive worldwide
license, with the right to grant sub-licenses to its Affiliates, to use, sell,
make and have made products employing and utilizing the Intellectual Property
Rights. Such license shall become effective immediately upon the occurrence and
for the duration of a Failure to Supply for all Products, and remain in force
until Alba is in a position to resume supply of the Products. Alba shall provide
within thirty (30) days of the Effective Date to Ortho a description of Alba’s
process for the manufacture of the OrthoSera Products and the Fetal Screening
Products (including any required formulations and raw materials used for the
manufacture of the OrthoSera Products and the Fetal Screening Products) in
sufficiently clear and detailed terms that it can be readily followed and
carried out by a trained scientist or engineer to make the OrthoSera Product in
the manner Alba considers most efficient.  Furthermore, should Alba alter,
modify or change its process for manufacturing the OrthoSera Product, Alba shall
provide to Ortho details of such alteration, modification or change.  “Fetal
Screening Products” shall mean the fetal screening products described in
Schedule A1 as such of this Agreement.  “

12.04 Rights Upon Insolvency.  All rights and licenses to Intellectual Property
Rights granted under this Agreement by Alba to Ortho are, for all purposes of
Title 11, licenses of rights to intellectual property as defined in Title
11.  Alba agrees during the term of this Agreement to create and maintain
current copies or, if not amenable to copying, detailed descriptions or other
appropriate embodiments, of all such Intellectual Property Rights.  If a case is
commenced by or against Alba under Title 11, then, unless and until this
Agreement is rejected as provided in Title 11, Alba (in any capacity, including
debtor-in-possession) and its successors and assigns (including, without
limitation, a Title 11 trustee) shall either perform all of the obligations
provided in this Agreement to be performed by Alba or license to Ortho all such
Intellectual Property Rights (including all embodiments thereof) held by Alba
and such successors and assigns, as Ortho may elect in a written request,
immediately upon such request.  If a Title 11 case is commenced by or against
Alba, this Agreement is rejected as provided in Title 11 and Ortho elects to
retain its rights hereunder as provided in Title 11, then Alba (in any capacity,
including debtor-in-possession) and its successors

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

and assigns (including, without limitation, a Title 11 trustee) shall provide to
Ortho all such Intellectual Property Rights (including all embodiments thereof)
held by Alba and such successors and assigns immediately upon Ortho’s written
request therefor.  All rights, powers and remedies of Ortho, as a licensee
hereunder, provided herein are in addition to and not in substitution for any
and all other rights, powers and remedies now or hereafter existing at law or in
equity (including, without limitation, Title 11) in the event of the
commencement of a Title 11 case by or against Alba.  Ortho, in addition to the
rights, powers and remedies expressly provided herein, shall be entitled to
exercise all other such rights and powers and resort to all other such remedies
as may now or hereafter exist at law or in equity (including Title 11) in such
event.  In this Section, all references to Title 11 include any analogous law in
any other jurisdiction, and the remaining terminology should be interpreted to
give like effect.  

12.05 The parties acknowledge, notwithstanding Title 11 and that this Agreement
is governed by the laws of the State of New York, that Alba is a company
incorporated pursuant to the laws of Scotland, and accordingly, Alba shall only
be able to perform its obligations under this Section 12 in so far as is
permitted by the insolvency laws of Scotland or any analogous relevant
jurisdiction

ARTICLE 13

INSURANCE

Alba agrees to procure and maintain in full force and effect during the term of
this Agreement valid and collectible insurance policies in connection with its
activities as contemplated hereby which policies shall be in compliance with the
requirements set forth in Schedule C.  Upon Ortho's request, Alba shall provide
to Ortho a certificate of coverage or other written evidence reasonably
satisfactory to Ortho of such insurance coverage.

ARTICLE 14

TRADE DRESS, LABELING; ARTWORK; PROPRIETARY RIGHTS; TRADEMARKS

14.01 Ortho Trade Dress. For Exclusive Products to be distributed or sold with
Ortho Trade Dress (as indicated on Schedule B-1), the label and package insert
copy for each Exclusive Product or Ortho-branded finished products using, made
with or containing any other Product shall: (a) conform to Ortho's standard
labeling requirements, (b) comply with all applicable US and EU regulations,
standards and requirements, (c) be reviewed by Ortho and be subject to Ortho’s
approval and (d) contain all other information agreed to by the parties
including any requirements set forth in  that Exclusive Product’s Specifications
set forth on Schedule B-1 hereto.

 

14.02 Alba Trade Dress. For Products to be distributed or sold under Alba Trade
Dress (as indicated on Schedules B-1 and B-2), the label and package insert copy
for each Product shall: (a) conform to Alba standard labeling requirements and
(b) comply with all applicable US and EU regulations, standards and requirements
and that Product’s Specifications as applicable.

 

14.03 Labeling. The process for creating and updating documentation and Labeling
for the Exclusive Products, shall be as set forth in Schedule I attached hereto.

 

14.04 Intellectual Property.  Alba acknowledges that Ortho is the exclusive
owner of and has all rights to the trademarks, trade dress, copyrights, slogans,
artwork, text,  and all other intellectual property that appear on or are
otherwise used in connection with the sale and use of  Exclusive Products or
Ortho-branded finished products,  (“Ortho Background IP”).  For clarity, in
spite of its inclusion on Schedule A-1, Alba® Q-Check is a trademark Alba and is
not Ortho Background IP. Ortho grants Alba a limited license to use the Ortho
Background IP solely in its

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

performance of this Agreement for the benefit of Ortho.  Alba grants to Ortho a
worldwide, royalty free, non-exclusive license with the right to grant
sublicenses, for any invention or development, whether patentable or not, or
whether fully completed or not, made by Alba to improve Exclusive Product or the
manufacture thereof, including any method or any use or any combination product
relating hereto, created while this Agreement is in effect.

14.05 Alba Trademark. Ortho shall not be entitled to make use of Alba'
trademark(s), or name in any way either in respect of this Agreement or any
other agreement to which Ortho is a party, without written consent from Alba.

 

14.06 Ortho Trademark.   Alba shall use Ortho's name, trade name, and trademarks
only in connection with the manufacture of the Exclusive Products under this
Agreement and only insofar as necessary to package and label. Alba shall not
acquire any right, title or interest to or in Ortho's name, trade name,
trademarks or Labeling under this Agreement.

 

ARTICLE 15

CONFIDENTIALITY

As used herein, "Confidential Information" shall include all confidential or
proprietary information given to one party by the other party, or otherwise
acquired by such party in its performance of this Agreement, relating to the
other party or any of its Affiliates, including information regarding any of the
products of such other party or any of its Affiliates, information regarding its
advertising, distribution, marketing or strategic plans or information regarding
its costs, productivity or technological advances.  During the term of this
Agreement, and for a period of 5 years thereafter, neither party shall use or
disclose to third parties any Confidential Information of the other
party.  Notwithstanding the foregoing, the receiving party may disclose
Confidential Information of the other party to the extent required by law or
requested by a governmental authority; provided, that the receiving party shall,
to the extent not prohibited, promptly notify the disclosing party of such
requirement or request prior to any disclosure.  Upon the disclosing party's
request at any time, the receiving party shall return to the disclosing party or
destroy all material and documents containing or derived from Confidential
Information of the other party.  Confidential Information shall not include
information that (i) was already known to the receiving party at the time of its
receipt thereof or is independently developed by receiving party without use of
any Confidential Information, (ii) is received from a third party who does not
have, to the receiving party's knowledge, any duty of confidentiality to the
other party hereunder with respect to such information, or (iii) is or becomes
part of the public domain through no breach of this agreement by the receiving
party.  

ARTICLE 16

PUBLIC ANNOUNCEMENTS

16.01 Publicity.  Neither party shall, except as provided below, make, issue or
release any public announcement, press release, statement or acknowledgment of
the existence of, or reveal publicly the terms, conditions and status of, the
transactions contemplated herein, without the prior written consent of the other
party as to the content and time of release of and the media in which such
statement or announcement is to be made; provided, however, that in the case of
announcements, statements, acknowledgments or revelations which either party is
required by law to make, issue or release, the making, issuing or releasing of
any such announcement, statement, acknowledgment or revelation by the party so
required to do so by law shall not constitute a breach of this Agreement if such
party shall have given, to the extent reasonably possible, not less than two (2)
calendar days prior notice to the other party, and shall have attempted, to the
extent reasonably possible, to clear such announcement, statement,
acknowledgment or revelation with the other party.  Alba shall not use the name
of Ortho or any of its Affiliates for advertising or promotional purposes
without the prior written consent of Ortho. In furtherance of the foregoing,
Alba shall not originate any publicity or

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

other announcement, written or oral, whether to the public, the press, the
trade, Ortho’s or Alba's customers or otherwise, relating to this Agreement or
the existence of an arrangement between the parties, without the prior written
approval of Ortho.

ARTICLE 17

REPRESENTATIONS AND WARRANTIES

17.01 Products.   Alba represents and warrants to Ortho that all Product
supplied in connection with this Agreement shall (a) conform to the
Specifications for such Product, (b) comply with applicable law and regulations,
(c) comply with the terms of this Agreement (including the Quality Agreement),
and (d) be of merchantable quality, fit for the purpose intended by this
Agreement and free from defects in design, material and workmanship. Alba
further represents and warrants that it shall comply with, all current and
future statutes, laws, ordinances and regulations, including, without
limitation, those enforced by the United States Food and Drug Administration
(including compliance with good manufacturing practices), the states and
International Standards Organization Rules 9,000 et seq.  Alba represents and
warrants that it will hold all licenses, permits and similar governmental
authorizations necessary or required for Alba to conduct its operations and
business and manufacture Product throughout the Term.  Alba represents and
warrants that any Products that have been stored until delivery or Raw Materials
stored until use, shall have been stored under appropriate and secure conditions
and in accordance with cGMPs.  Alba represents and warrants that Product
supplied in connection with this Agreement will not contain any Raw Materials
that have not been used or stored in accordance with the Specifications, any
other quality assurance standards instructed by Ortho or any supplier of Raw
Materials and all applicable governmental standards.  Alba represents and
warrants that it will maintain all equipment used in connection with the
manufacturing, packaging and supplying of Product hereunder in good working
condition and in accordance with all applicable laws, rules and regulations.

17.02 Execution and Performance of Agreement.  Alba and Ortho each represents to
the other that it has full right, power and authority to enter into and perform
its obligations under this Agreement.  Alba and Ortho each further represents
and warrants to the other that the performance of its obligations under this
Agreement will not result in a violation or breach of, and will not conflict
with or constitute a default under any agreement, contract, commitment or
obligation to which such party or any of its Affiliates is a party or by which
it is bound.

ARTICLE 18

COMPLIANCE

18.01 Compliance with Laws.  Alba agrees to comply with the applicable
provisions of any Federal or state law and all executive orders, rules and
regulations issued thereunder, including Executive Order 11246, as amended,
Chapter 60 of Title 41 of the Code of Federal Regulations, as amended,
prohibiting discrimination against any employee or applicant for employment
because of race, color, religion, sex or national origin; Section 60-741.1 of
Chapter 60 of 41 Code of Federal Regulations, as amended, prohibiting
discrimination against any qualified employee or applicant for employment with
disabilities; Section 60.250.1 of Chapter 60 of 41 Code of Federal Regulations,
as amended, providing for the employment of qualified special disabled veterans,
veterans of the Vietnam era, recently separated veterans and other protected
veterans; Chapter 1 of Title 48 of the Code of Federal Regulations, as Amended,
Federal Acquisition Regulations; Sections 206, 207 and 212 of the Fair Labor
Standards Act, as amended, and the regulations and orders of the United States
Department of Labor promulgated in connection therewith; Section 1502 of the
Dodd Frank Wall Street Reform and Consumer Protection Act of 2010, Rule 13(p)-1
regarding Conflict Minerals, as further outlined in Schedule H and any
provisions, representations or agreements required thereby to be included in
this Agreement are hereby incorporated by reference.  If any Product is ordered
by Ortho under U.S. government contracts, Alba agrees that all applicable
federal statutes and

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

regulations applying to Ortho as a contractor are accepted and binding upon Alba
insofar as Alba may be deemed a subcontractor.

18.02 Compliance with Policy on Ortho’s Code of Conduct. Alba and its officers
have read and understand Ortho's Code of Conduct attached hereto as Schedule D,
and as such may be amended (the “Policy”).  Alba shall permit representatives of
Ortho to enter Alba’s premises at any reasonable time, and Alba shall use best
endeavors to ensure that representatives of Ortho shall be permitted to enter
the premises of any subcontractor involved in the manufacture or supply of any
Products (or component thereof) at any reasonable time, in order to inspect
relevant employment, health and safety records and to observe the manufacturing
process.  Alba (and its subcontractors) shall maintain the records necessary to
demonstrate compliance with the Policy and shall provide to Ortho a written
certification of such compliance annually during the term of this Agreement.  If
Alba shall fail to comply with this Section, then Ortho shall have the right to
terminate this Agreement forthwith, effective upon 10 days’ prior written
notice, and without payment of any penalty or termination fee.

18.03 Environmental, Health and Safety Standards. With respect to all
environmental, safety and industrial hygiene matters related to Alba’s
activities under this Agreement, Alba shall (a) certify compliance with all
applicable laws and regulations issued by national, state and local authorities,
(b) inform Ortho promptly of any significant adverse event (e.g., fires,
explosions, accidental discharges), (c) inform Ortho promptly of any allegations
or findings of violations of applicable laws or regulations, (d) any material
community complaint against Alba, and (d) allow Ortho to inspect Alba’s
facilities if notified of adverse event, such inspections to be at reasonable
times and upon reasonable notice.  If Alba shall fail to comply with any of the
conditions in this section, then Ortho shall have the right to terminate this
Agreement forthwith, effective upon 10 days’ prior written notice, and without
payment of any penalty or termination fee.

18.04 Anti-Corruption Compliance Provision. Neither party shall perform any
actions that are prohibited by local and other anti-corruption laws (including
the U.S. Foreign Corrupt Practices Act, collectively “Anti-Corruption Laws”)
that may be applicable to one or both parties to the Agreement. Without limiting
the foregoing, neither party shall make any payments, or offer or transfer
anything of value, to any government official or government employee, to any
political party official or candidate for political office or to any other third
party related to the transaction in a manner that would violate Anti-Corruption
Laws.

18.05 Record Retention. Alba (and its subcontractors and agents) shall use all
paper or electronic records, files, documents, work papers and other information
in any form, whether marked “confidential” or not (the “Files and Work Papers”)
relating to the supply of Product, only as permitted by Ortho’s Records
Management Policy (the “Records Policy”) set forth on Schedule F.  Alba (and its
subcontractors and agents) shall maintain the records necessary to demonstrate
compliance with the Records Policy and shall provide to Ortho a written
certification of such compliance annually during the term of the Supply
Agreement.  Alba’s failure to comply with this Section 18.05 shall be considered
a material breach of the Supply Agreement and Ortho shall have the right to
terminate the Supply Agreement forthwith, effective upon 10 days’ prior written
notice, and without payment of any penalty or termination fee.

18.06 Compliance with REACH Regulation. Alba Bioscience agrees to comply with
the European Community Regulation EC 1907/2006 for Registration, Evaluation,
Authorization and Restriction of Chemical Substances (REACH Regulation), as
applicable to the Products

18.07 Compliance with Product Identification. Alba Bioscience agrees to comply
with: (i) unique identification / pedigree bar coding regulations when mandated
by US and other local law, (ii) evolving bar code regulations such as the FDA
requirement for Unique Device Identifier (UDI) and (iii) GS1 standard.

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

ARTICLE 19

INDEMNIFICATION AND LIMITATION OF LIABILITY

19.01 Indemnification by Alba.  Alba shall indemnify and hold harmless Ortho
(and its Affiliates) from and against any and all third party damages,
liabilities, claims, costs, charges, judgments and expenses (including
reasonable attorney’s fees) (collectively “Damages”) that may be sustained,
suffered or incurred by Ortho (or its Affiliates), arising from or by reason of
(a) the breach by Alba of any warranty, representation, covenant or agreement
made by Alba in this Agreement; (b) actual or alleged injury to property or
person or death occurring to any of Alba’s employees, subcontractors, invitees,
agents or individuals on Alba’s premises; (c) any Product that does not conform
to the Specifications or any of the requirements of this Agreement or is
otherwise defective; (d) Alba’s manufacture, packaging or supply of Products
under this Agreement, including any actual or alleged infringement or violation
of any patent, trade secret or other proprietary rights of any third party; or
(e) Alba’s negligence or willful misconduct; provided, that the foregoing shall
not apply to the extent arising from Ortho’s negligence or willful misconduct.

19.02 Indemnification by Ortho.  Ortho shall indemnify and hold harmless Alba
from and against any and all third party Damages, that may be sustained,
suffered or incurred by Alba arising from or by reason of (a) the breach by
Ortho of any warranty, representation, covenant or agreement made by Ortho in
this Agreement; or (b) Ortho’s negligence of willful misconduct; provided, that
the foregoing shall not apply to the extent arising from Alba's negligence or
willful misconduct or from Product not meeting Specifications or any of the
requirements set forth in this Agreement or otherwise being defective.

19.03 Claims.  The party entitled to indemnification under this Article 19 (the
“Indemnified Party”) shall give prompt written notice of any third party claim
or suit and shall permit the other party (the “Indemnifying Party”) to undertake
the defense at the Indemnifying Party’s expense.  The Indemnified Party shall
cooperate in such defense, to the extent reasonably requested by the
Indemnifying Party, at the Indemnifying Party’s expense.  The Indemnified Party
shall have the right to participate in such defense at its own expense.  In any
claim made or suit brought for which the Indemnified Party seeks indemnification
under this Article 19, the Indemnified Party shall not settle or offer to settle
such claim or suit, or admit liability or damages, without the prior written
consent of the Indemnifying Party.  The Indemnifying Party shall not settle any
claim or suit in such a manner as would create an obligation on the part of the
Indemnified Party to any third party without the prior written consent of the
Indemnified Party.

19.04 Limitation of Liability.  Nothing in this Agreement shall operate to
exclude either party's liability to the other for:

(a) death or personal injury caused by its negligence; or

 

(b) any fraudulent misrepresentations

 

Subject to the foregoing:

(i) neither Party shall have any liability to the other party, whether in
contract, tort (including negligence), breach of statutory duty, or otherwise,
for any indirect and consequential loss arising under or in connection with this
Agreement; and

 

(ii) during each contract year each party’s maximum aggregate liability to the
other party whether in contract, tort (including negligence), breach of
statutory duty, or otherwise, arising under or in connection with this Agreement
shall be not exceed one hundred percent (100%) of the aggregate revenues
actually received by Alba under this Agreement in the twelve months prior to the
time the claim was made.

 

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

ARTICLE 20

MISCELLANEOUS

20.01 Dispute Resolution. (a) This Agreement shall be governed and construed by
the laws of the State of New York, excluding any choice of law rules that may
direct the application of the laws of another jurisdiction.

 

(b) Mediation.  Any controversy or claim arising out of or relating to this
Agreement, including any such controversy or claim involving the parent company,
subsidiaries, or affiliates under common control of any party (a “Dispute”),
shall first be submitted to mediation according to the Commercial Mediation
Procedures of the American Arbitration Association (“AAA”)  (see
www.adr.org).  Such mediation shall be attended on behalf of each party for at
least one session by a senior business person with authority to resolve the
Dispute.  Any period of limitations that would otherwise expire between the
initiation of a mediation and its conclusion shall be extended until 20 days
after the conclusion of the mediation.

(c) Arbitration.  (i) Any Dispute that cannot be resolved by mediation within 45
days of notice by one party to the other of the existence of a Dispute (unless
the parties agree to extend that period) shall be resolved by arbitration in
accordance with the Commercial Arbitration Rules of the AAA (“AAA Rules”; see
www.adr.org) and the Federal Arbitration Act, 9 U.S.C. §1 et seq.. The
arbitration shall be conducted in New Jersey, by one arbitrator appointed in
accordance with the AAA Rules. (ii) The arbitrator shall follow the ICDR
Guidelines for Arbitrators Concerning Exchanges of Information in managing and
ruling on requests for discovery.  The arbitrator, by accepting appointment,
undertakes to exert her or his best efforts to conduct the process so as to
issue an award within eight months of her or his appointment, but failure to
meet that timetable shall not affect the validity of the award. (iii) The
arbitrator shall decide the Dispute in accordance with the substantive law of
New York. The arbitrator may not award punitive or exemplary damages, or
attorneys fees or costs, and each party hereby irrevocably waives any right to
seek such damages, nor may the arbitrator apply any multiplier to any award of
actual damages, except as may be required by statute. The award of the
arbitrator may be entered in any court of competent jurisdiction

20.02. Relationship of the Parties.  The relationship of Ortho and Alba
established by this Agreement is that of independent contractors, and nothing
contained herein shall be construed to (i) give either party any right or
authority to create or assume any obligation of any kind on behalf of the other
or (ii) constitute the parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking.

20.03 Entire Agreement.  It is the mutual desire and intent of the parties to
provide certainty as to their respective future rights and remedies against each
other by defining the extent of their mutual undertakings as provided
herein.  The parties have, in this Agreement, incorporated all representations,
warranties, covenants, commitments and understandings on which they have relied
in entering into this Agreement, and, except as provided for herein, neither
party makes any covenant or other commitment to the other concerning its future
action.  Accordingly, this Agreement (i) constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
there are no promises, representations, conditions, provisions or terms related
thereto other than those set forth in this Agreement and (ii) supersedes all
previous understandings, agreements and representations between the parties,
written or oral.  No modification, change or amendment to this Agreement shall
be effective unless in writing signed by each of the parties hereto.

20.04 Headings. The Article and Section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning and
interpretation of this Agreement.

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

20.05 Notices.  All notices and other communications hereunder shall be in
writing.  All notices hereunder of an Indemnity Claim, a Force Majeure Event,
default or breach hereunder, or, if applicable, termination or renewal of the
term hereof, or any other notice of any event or development material to this
Agreement taken as a whole, shall be delivered personally, or sent by national
overnight delivery service or postage pre‑paid registered or certified U.S.
mail, and shall be deemed given:  when delivered, if by personal delivery or
overnight delivery service; or if so sent by U.S. mail, three business days
after deposit in the mail, and shall be addressed:

If to Alba:Alba Bioscience Limited

5 James Hamilton Way,

Biocampus,

Bush Loan, Penicuik,

Scotland EH26 0BF

UK

 

If to Ortho:Ortho-Clinical Diagnostics, Inc.

1001 US Route 202

Raritan, New Jersey 08869

Attn; Chad Dale, Head of Operations

 

With a copy to:Ortho-Clinical Diagnostics, Inc.

1001 US Route 202

Raritan, New Jersey 08869

General Counsel

or to such other place as either party may designate by written notice to the
other in accordance with the terms hereof.

20.06 Failure to Exercise.  The failure of either party to enforce at any time
for any period any provision hereof shall not be construed to be a waiver of
such provision or of the right of such party thereafter to enforce each such
provision, nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy.  Remedies provided herein are cumulative and not
exclusive of any remedies provided at law.

20.07 Assignment.   This Agreement may not be assigned by Ortho without the
prior written consent of the Alba, except that Ortho may assign its rights
and/or obligations hereunder to (i) any of its Affiliates, (ii) a successor to
its business and (iii) with respect to any Product, to a third party that
acquires greater than 50% of Ortho’s rights to such Product (whether by sale,
license, merger, Change of Control or otherwise). Alba acknowledges that Ortho
has entered into this Agreement after consideration of the unique talent,
experience and particular attributes of Alba to manufacture and supply
Product.  Therefore, this Agreement and all rights and obligations hereunder are
personal to Alba and may not be assigned or transferred by Alba without the
express written consent of Ortho, which consent may be withheld or given in
Ortho’s sole discretion.  Any such assignment or attempted assignment or
transfer in the absence of the prior written consent of Ortho shall be void and
without effect at the option of the Ortho.  Subject to the foregoing sentence,
this Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.  Alba shall not subcontract any part of
the manufacturing, packaging or supplying of Product, testing procedures or any
of its other obligations hereunder to a third party.

20.08 Severability.   In the event that any one or more of the provisions (or
any part thereof) contained in this Agreement or in any other instrument
referred to herein, shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, then to the maximum extent permitted by law, such
invalidity, illegality or unenforceability shall not affect any other provision
of

 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

this Agreement or any other such instrument.  Any term or provision of this
Agreement which is invalid, illegal or unenforceable in any jurisdiction shall,
to the extent the economic benefits conferred by this Agreement to both parties
remain substantially unimpaired, not affect the validity, legality or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction.

20.09 Further Assurances.  Upon reasonable request from Ortho therefor, Alba
shall provide to OCD, promptly, any product samples, manufacturing information
and other information as is necessary for Ortho to complete or obtain U.S. or
foreign registration (including reimbursement arrangements) or approval in any
territory where Ortho is allowed to sell product or use technology.

20.10 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

20.11 Expenses.  Each party shall pay all of its own fees and expenses
(including all legal, accounting and other advisory fees) incurred in connection
with the negotiation and execution of this Agreement and the arrangements
contemplated hereby.

20.12 Survival.   Sections 8.04, 20.01 and 20.11 and Articles 14, 15, 16 and 19
shall survive the termination of this Agreement in accordance with the
respective terms thereof.

[signature page to follow]




 

--------------------------------------------------------------------------------

Execution Version

November 19, 2018

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective representatives as of the day and year first
above written.

 

ORTHO-CLINICAL DIAGNOSTICS, INC.

By:  __/s/ Chad Dale___________________

Name: CHAD DALE

Title:   EVP of Global Operations

 

 

ALBA BIOSCIENCE LIMITED

By:  __/s/ Jeremy Stackawitz_________

Name: JEREMY STACKAWITZ

Title:   President

 

[signature page of Ortho-Alba Supply Agreement]

 

 